Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00664-CR

                                    Anthony Lamonte HARRIS,
                                            Appellant

                                              v.
                                   The STATE of TexasAppellee
                                      The STATE of Texas,
                                            Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR0729
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 6, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant Anthony Lamonte Harris pleaded nolo

contendere to the offense of aggravated robbery. The trial court imposed sentence in accordance

with the agreement and signed a certificate stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice

of appeal. The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule

25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an
                                                                                      04-13-00664-CR


appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating he has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX.

R. APP. P. 25.2(d).


                                                  PER CURIAM

Do Not Publish




                                                 2